1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9    YAIR MARTINEZ DURAN,                                 Case No. 2:18-cv-01147-JCM-BNW
10                                           Plaintiff,                    ORDER
11           v.
12   BRIAN WILLIAMS, et al.,
13                                       Defendants.
14
15          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

16   a state prisoner. On April 25, 2019, the court issued an order dismissing the complaint

17   with leave to amend and directed plaintiff to file an amended complaint within thirty days.

18   (ECF No. 3 at 13). The thirty-day period has now expired, and plaintiff has not filed an

19   amended complaint or otherwise responded to the court’s order. District courts have the

20   inherent power to control their dockets and “[i]n the exercise of that power, they may

21   impose sanctions including, where appropriate . . . dismissal” of a case. Thompson v.

22   Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

23   dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure

24   to obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d

25   52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

26   963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

27   requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir.

28   1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court
1    apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)
2    (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
3    1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local
4    rules).
5              In determining whether to dismiss an action for lack of prosecution, failure to obey
6    a court order, or failure to comply with local rules, the court must consider several factors:
7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
11   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12             In the instant case, the court finds that the first two factors, the public’s interest in
13   expeditiously resolving this litigation and the court’s interest in managing the docket,
14   weigh in favor of dismissal. The third factor, risk of prejudice to defendants, also weighs
15   in favor of dismissal, since a presumption of injury arises from the occurrence of
16   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
17   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
18   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
19   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
22   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within
23   thirty days expressly stated: “IT IS FURTHER ORDERED that, if plaintiff fails to file an
24   amended complaint curing the deficiencies outlined in this order, this action shall be
25   dismissed with prejudice for failure to state a claim.” (ECF No. 3 at 14). Thus, Plaintiff
26   had adequate warning that dismissal would result from his noncompliance with the
27   Court’s order to file an amended complaint within thirty days.
28             It is therefore ordered that this action is dismissed with prejudice.



                                                     -2-
1          It is further ordered that the motion to proceed in forma pauperis (ECF No. 1) is
2    denied as moot.
3          It is further ordered that the Clerk of Court shall enter judgment accordingly.
4
5                June 5, 2019.
           DATED THIS      day of              2019.
6
7                                                      UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -3-
